Citation Nr: 0422869
Decision Date: 08/19/04	Archive Date: 10/04/04

DOCKET NO. 03-31 928                        DATE AUG 19 2004

	. On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Whether new and material evidence has been received to reopen the claim of whether the appellant may be recognized as the veteran's surviving spouse.

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from January 1951 to May 1954. He died in November 1998. The appellant seeks recognition as the veteran's surviving spouse.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the. issue stated above is the only issue certified to and properly before the Board for appellate review. However, the Board has a duty to read claim documents in a liberal manner so as to identify all claims reasonably raised by the record whether or not formally claimed. Robinette v. Brown; 8 Vet. App. 69, 76 (1995); accord Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). The Board construes the appellant's statements as a claim for Dependency and Indemnity Compensation. See 38 U.S.C.A. § 1318 (West 2002) (a surviving spouse may be entitled to benefits if the veteran was in receipt of compensation at the time of death for service-connected disabilities rated totally disabling for 10 or more years immediately preceding his death). The appellant's original claim for benefits, received in November 1998, has never been developed or adjudicated on the merits. The matter is referred to the RO for the appropriate action.

FINDINGS OF FACT

1. The RO denied the appellant's claim for VA benefits in a January 1999 decision, finding that that appellant was not the veteran's surviving spouse for VA purposes; the appellant did not perfect an appeal of that decision.

2. Evidence received since the January 1999 decision is new, material, and raises a reasonable possibility of substantiating the appellant's claim that she is the veteran's surviving spouse for VA purposes.

3. The criteria for establishing the appellant's marriage to the veteran as "deemed valid" have been met.

-2



CONCLUSIONS OF LAW

1. The January 1999 RO decision is final. 38 U.S;C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

2. New and material evidence has been received to reopen the claim of whether the appellant may be recognized as the veteran's surviving spouse. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3. The appellant is recognized as the veteran's surviving spouse for purposes of eligibility for VA benefits. 38 U.S.C.A. § 103 (West 2002); 38 C.F.R. §§ 3.10), 3.52,3.53, 3.205, 3.206 (2003); VAOPGCPREC 58-91.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement for a well-grounded claim, enhanced V A's duty to assist a claimant in developing facts pertinent to his claim, and expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development. VA promulgated regulations that implement these statutory changes. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

In this case, the RO has solicited from the appellant certain information and evidence relevant to her appeal. However, the Board acknowledges that there has been no compliance with the duty to notify the appellant under 38 U.S.C.A. § 5103(a). To the extent that the disposition of the appeal rests on the application of law to undisputed facts in determining the appellant's legal status as a proper claimant eligible for VA benefits, the Board finds that the provisions of 38 U.S.C.A. § 5103(a) do not preclude proceeding to adjudicate the appeal. VAOPGCPREC

- 3 



5-2004. See generally Valiao v. Principi, 17 Vet. App. 229 (2003) (finding nonprejudicial error in Board's failure to discuss amended duty to notify and failure of required development when appellant was ineligible as a matter of law for. dependency and indemnity compensation). In addition, the Board emphasizes that the disposition of the appeal, set forth below, is wholly favorable to the appellant, such that any deficiency in the analysis as to VCAA applicability or compliance .causes no prejudice to her. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the VCAA regulations redefine "new and material evidence" and clarify the types of assistance VA will provide to a claimant attempting to reopen a previously denied claim. 66 Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c). However, those specific provisions are applicable only to claims filed on or after August 29, 2001. 66 Fed. Reg. at 45,620. In this case, the RO received the appellant's petition to reopen her claim in May 2002. Therefore, the amended regulations apply to this appeal.

Analysis

New and Material Evidence to Reopen

The veteran died in November 1998. The appellant submitted her original claim for VA benefits in November 1998. In a January 1999 letter, the RO advised the appellant that her claim was denied, stating that the record showed that she was not the veteran's surviving spouse. Although the appellant submitted a timely notice of disagreement with that decision, she did not perfect her appeal after the RO issued a statement of the case. See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003). Therefore, the RO's decision of January 1999 is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former

- 4



disposition. 38 U.S.C.A. § 5108. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510,513 (1992); but see Duran v. Brown, 7 Vet. App. 216, 220{1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The Board notes that the July 2003 decision on appeal does not make any determination as to whether new and material evidence has been received to reopen the appellant's claim. 'However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi,265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim prior to addressing it on the merits.

Evidence of record at the time of the January 1999 decision consists of the veteran's service records and service medical records, a copy of a marriage certificate dated in January 1951, a copy of a divorce decree dated in May 1980, a copy of a marriage certificate dated in June 1980, birth certificates for two children born to the veteran in 1990 and 1991, various statements from the veteran dated from 1990 to 1992 regarding the status of his dependents, a copy ofa divorce decree dated in April 1996, and a copy of the certificate of the veteran's death and autopsy in November 1998. The January 1999 decision found that the appellant was not legally the veteran's surviving spouse for purpose of obtaining VA benefits.

- 5 



Evidence received since the January 1999 decision consists ofa copy of the certificate of the veteran's death in November 1998, statements from C. M. dated in April 2002 and May 2002, statements from M. P. dated in April 2002 and May 2002, a Deemed Valid Questionnaire completed by the appellant dated in December 2002, a Supporting Statement Regarding Marriage from M. T. dated in December 2002, a Supporting Statement Regarding Marriage from LM. dated in December 2002, and statements from the appellant dated in May 2002, December 2002, and June 2003.

In this case, the Board finds that the evidence received since the January 1999 decision is new and material within the meaning of 38 C.F.R. § 3.156(a). As is discussed in more detail below, the evidence is new, material, and, if credible, raises a reasonable possibility of substantiating the claim. Therefore, because new and material evidence has been received, the claim is reopened. 38 U.S.C.A. § 5108.

Recognition as the Veteran's Surviving Spouse

Benefits may be awarded to a surviving spouse upon the service-connected death of the veteran. 38 U.S.C.A. § 1310; 38 C.F.R.. § 3.5(a). Generally, a "surviving spouse" is a person of the opposite sex who lived with the veteran continuously until his death and who has not remarried, and whose marriage is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. §§ 3.1(j), 3.50(b).

Proof of marriage may be established in a number of ways, to include official public record or church record of marriage. 38 C.P.R. § 3.205(a). The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby. 38 C.F.R. § 3.206.

- 6 



The evidence of record in this case shows that the veteran and the appellant legally married in January 1951, divorced in May 1980, legally remarried in June 1980, and divorced in April 1996. The appellant does not question the validity of either marriage to the veteran or of the April 1996 divorce. Thus, there is no dispute on these facts.

In support of her claim for VA benefits, the appellant contends that, after the April 1996 divorce, she continued to live with the veteran and that they held themselves out to be husband and wife until the date of his death. Thus, she argues that they had a common law marriage, such that she is the veteran's defacto surviving spouse, and that VA should recognize the marriage as "deemed valid."

VA law and regulation provides for the recognition marriage as "deemed valid," under certain circumstances. 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. Specifically, where an attempted marriage of a claimant to. the veteran was invalid by reason of a legal impediment, but (a) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death. Id.

Where a: surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact. 38 C.F.R. § 3.205(c).

- 7



Puerto Rico law does not recognize common-law marriages. See 31 P.R. Laws Ann. §§ 231 (stating that the requisites for the validity of a marriage are: the legal capacity of the contracting parties; their consent; and authorization and celebration of a matrimonial contract according to the forms and solemnities prescribed by law), 244 (application for contracting marriage requires a sworn declaration, reduced to writing, that includes the relevant information for the contracting parties and that is provided to the person authorized to celebrate the marriage) VA has determined that the requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of38 U.S.C.A. § 103(a). VAOPGCPREC 58-91.

In her May 2002 claim, the appellant states that the reason for her divorce from the veteran was cruelty. Everyone knew that they lived together as husband and wife, even though he was abusive. With her claim, the appellant included a copy of the veteran's .death certificate, which listed the appellant as his spouse.

The veteran provided the RO with a copy of the decree of his divorce from the appellant in April 1996. Previously, he had generally, but not consistently, listed the appellant as his spouse in documents submitted to VA. After April 1996, there is indication that the veteran submitted documents to VA that represented the appellant as his wife or sought benefits for her as his dependent.

In statements dated in April 2002 and May 2002, C. M. and M. P. related that they had known the appellant and the veteran for years. The appellant and the veteran continued to live together after their divorce and until the date of his death.

In December 2002, the appellant completed the Deemed Valid Questionnaire forwarded by the RO. She indicated that her relationship with the veteran began in about 1949, that the relationship was intended to be one of husband and wife and that they held themselves out as such, and that she lived with the veteran continuously until his death. She had been legally married to the veteran; neither

- 8 



individual had any other legal marriage. In an. attached statement, the appellant related answered "no" to the question of whether on the date she began living with the veteran she knew that the laws of the state required a legal ceremony for the marriage to be valid. She added that she had always understood that living together was more than sufficient in order to be considered a valid marriage and that she and the veteran had lived together for almost 50 years. The appellant answered "no" to the question of whether on the date she began living with the veteran she was aware of any legal impediment as to why a legal ceremony could not take place. She stated that, in the past, neighbors and relatives understood that they had a commonlaw marriage and had always lived together. Finally, the appellant answered "no" to the question of whether she was aware that Puerto Rico was a jurisdiction that does not recognize common-law marriages. She reiterated that she had always understood that living together as husband and wife was more than sufficient.

The appellant submitted a Supporting Statement Regarding Marriage, one each signed by M. T. and I.M., both dated in December 2002. Both statements indicated that each individual had known the veteran and the appellant for 18 years, saw them daily, and knew them to be husband and wife. Neither the veteran nor the appellant denied the marriage and they always lived together, maintaining a home as husband and wife.

In a May 2003 letter, the RO asked the appellant for clarification on some matters. Specifically, it asked the appellant why, if she did not know that a legal ceremony was required for a valid marriage, did she and the veteran marry in June 1980. It also asked for elaboration on her statement that she was not aware that Puerto Rico does not recognize common-law marriages. The appellant's June 2003 response indicated that she and the veteran legally married because their children thought it was the proper thing to do. In her October 2003 substantive appeal, the appellant reiterated that she and the veteran lived together continuously from the time of their first marriage in 1950 until the veteran's death in 1998.

- 9 



Upon a review of. the record, the Board is satisfied that the evidence is sufficient to establish a "deemed valid" marriage for VA purposes in this case. The evidence shows that the attempted marriage occurred more than one year before the veteran's death in November 1998 and that the appellant cohabited continuously with the veteran until the date of his death. There is no claim from any other purported surviving spouse. Finally, the appellant has provided a signed statement indicated that she had no knowledge of an impediment to the marriage, i.e., the fact the Puerto Rico does not recognize common-law marriages. 38 C.F.R. § 3.205(c). Review of the record reveals no particular information to the contrary. Id. Therefore, the Board finds that the criteria for recognition as a "deemed valid" . marriage are met. 38 C.F.R.§ 3.52. Consequently, the appellant may be recognized as the veteran's surviving spouse for purposes of eligibility for VA benefits. 38 C.F.R. § 3.50(b).

ORDER

As new and material evidence has been received, the claim of whether the appellant may be recognized as the veteran's surviving spouse is reopened. To that extent, the appeal is granted.

Recognition of the appellant as the veteran's surviving spouse is granted.


	BETTINA S.CALLAWAY
Veterans Law Judge, Board of Veterans' Appeals

- 10 




